Citation Nr: 0433502	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  04-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for tuberculosis.  

2.  Entitlement to service connection for retinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served in the United States National Guard from 
June 1948 to June 1951.  No periods of active duty or active 
duty for training have been verified.  

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  


FINDINGS OF FACT

1.  No periods of active duty have been verified.  There is 
no verification that the appellant served on active duty for 
a period of 90 days.  

2.  No periods of active duty for training have been 
verified.  

3.  Service connection has not been granted for any 
disability.  

4.  The appellant has never been treated for tuberculosis.  

5.  The first diagnosis of tuberculosis appears in a January 
1955 private medical records which noted healed tuberculosis 
in prior chest films.  

6.  The evidence does not demonstrate the appellant was 
treated on active duty or active duty for training for 
retinitis and retinitis is not due to or causally related to 
a service-connected disability.  


CONCLUSION OF LAWS

1.  The criteria for service connection for tuberculosis have 
not been met.  38 U.S.C.A. §§ 1110 (West 2002), 38 C.F.R. 
§ 3.303 (2003).  

2.  The criteria for service connection for retinitis have 
not been met.  38 U.S.C.A. §§ 1110 (West 2002), 38 C.F.R. 
§§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In compliance with Pelegrini v. Principi, 18 Vet. App. 212 
(2004)(Pelegrini II) the veteran was notified of the 
provisions of the VCAA in a February 2003 prior to the 
initial decision of the RO in September 2003.  

When records are in the custody of a Federal department VA 
must make as many requests as are necessary to obtain 
relevant records.  38 C.F.R. § 3.159; See also Dixon v. 
Derwinski, 1 Vet. App. 365 (1991).  VA may end its efforts to 
obtain records in the custody of a Federal agency when 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

The RO attempted to obtain the appellant's service records.  
In April 2003 the National Personnel Records Center (NPRC) 
responded to the RO's request for the appellant's service 
medical records.  They stated there were no service records 
on file at NPRC for the veteran.  The veteran had fire 
related service.  In July 1973 a fire at NPRC destroyed 
approximately 80 percent of all stored records for Army 
veterans serving between November 1, 1912 and January 1, 
1960.  Veterans Benefits Administration Adjudication 
Procedure Manual (M21-1), Chapter 4, Migration of Service 
Records, Part 4.23 Fire Related Service.  The RO sent the 
veteran a letter in June 2003 informing him NPRC reported his 
records may have been destroyed.  They sent the forms needed 
by NPRC to attempt reconstruction of the veteran's records.  
The RO also contacted the Military Records Section of 
Frankfort, Kentucky where National Guard records are stored.  
They found no additional records for the appellant.  In June 
2003 the appellant submitted the response he received from 
the Military Records and Research Branch in Frankfort, 
Kentucky.  They forwarded copies of the appellant's Report of 
Separation and Record of Service and Enlistment Record and 
stated there are no other records.  They referred the 
appellant back to the NPRC.  

The appellant has clearly stated he was never treated for 
tuberculosis and that he was treated at a private hospital 
for an eye infection.  The veteran returned the completed NA 
Form 13075.  He has never reported any treatment for 
tuberculosis or retinitis at a service facility.  As the 
veteran was not treated at service facility M21-1 does not 
offer any alternative sources to contact to obtain service 
records.  The custodian of the records, NPRC and the Military 
Records and Research Branch in Frankfort, Kentucky have 
informed VA they do not have any further records.  The 
regulations state VA will end efforts to obtain records when 
they have been advised by the custodian that do not have 
them.  

The appellant has consistently stated that the hospital where 
he was treated for an eye disorder no longer exists and that 
there are no records available.  The appellant has submitted 
his records of medical treatment from his employer.  He has 
not identified any other available medical treatment records.  

The appellant has asserted VA should arrange for a VA 
examination.  The Board has considered whether the RO should 
have requested a medical examination and an opinion.  Given 
the absence of medical evidence documenting either 
tuberculosis or an eye disorder in service, any current 
medical opinion regarding a nexus between the claimed 
disability and service could not be based on the review of 
contemporaneous, objective medical evidence.  A medical 
opinion that is based on the veteran's reported history is of 
no probative value.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Because any current medical opinion would be of no 
probative value, the Board finds that a VA examination or 
medical opinions regarding a nexus to service are not 
required prior to considering the substantive merits of the 
veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159;  see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1991) [strict adherence to procedural rules is not required 
if no benefit would flow to the veteran].  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (a)(2003).  

The term "active military, naval or air service" includes-
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training during which the 
individual concerned was disabled or died-from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 104(24)(West 2002); 38 C.F.R. § 3.6 (2003).  

Veteran means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2003).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including pulmonary 
tuberculosis, when they are manifested to a compensable 
degree within the initial three post service years.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

The veteran must have served 90 days or more during a period 
of war or after December 31, 1946 for the presumptive service 
connection provisions of 38 C.F.R. §§ 3.307, 3.308 and 3.309 
(2003) to be applicable.  The requirement of 90 days service 
means active, continuous service.  38 C.F.R. 
§ 3.307(a)(1)(2003).   

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakeable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).  

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374 (2003).  

Factual Background and Analysis.  The determining factor in 
this case is the nature of the appellant's service.  The 
Report of Separation and Record of Service in the Army 
National Guard only verifies the appellant served in the 
National Guard from June 1948 to June 1951.  There is no 
verification of any period of active duty or active duty for 
training.  The appellant is seeking service connection for 
disabilities arising from disease, tuberculosis and 
retinitis.  Service connection is only provided for diseases 
which are incurred on active duty or active duty for 
training.  38 U.S.C.A. § 104(24) (West 2002); 38 C.F.R. § 3.6 
(2003).  In order for the evidence to support the veteran's 
claim it must demonstrate not only that the veteran 
contracted tuberculosis or retinitis during the period 
between June 1948 and June 1951, but that the incurrence of 
tuberculosis or retinitis was during a period of active duty 
or active duty for training.  There is no basis in the record 
for finding either disease originated on active duty.  

The available records do not verify the appellant served on 
active duty.  The appellant has referred to service only in 
Kentucky and has not indicated that he or his unit were ever 
called to active duty.  It is reasonable to assume that 
during his period of service the veteran did have periods of 
active duty for training or inactive duty for training.  In 
Paulson v. Brown, 7 Vet. App. 466 (1995) the Court concluded 
an individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status and to be entitled to compensation.  
Based on his service the appellant does not meet the 
definition of a veteran.  

Service Connection for Tuberculosis

The first evidence of any abnormality of the lungs appears in 
post service medical records.  The veteran has submitted 
medical records from his employer dated in November 1952 
which reveal a chest X-ray showed the presence of a small 
somewhat discrete infiltration in the left lung.  Subsequent, 
chest X-rays in 1953 and 1954 revealed the infiltrate had 
cleared.  January 1955 records noted a diagnosis of healed 
tuberculosis.  

The claims folder does not include a diagnosis of active 
tuberculosis on active duty.  The appellant has consistently 
stated he was never treated for tuberculosis.  There are no 
records which indicate the veteran had a disease, 
tuberculosis, while on active duty or active duty for 
training.  

The Board is aware the regulations do not require that a 
disease be diagnosed in service if all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.304(d)(2003).  Also that presumptive service 
connection is provided for tuberculosis diagnosed within 
three years of service.  38 C.F.R. §§ 3.307, 3.309 (2003).  

In order for the post service diagnosis of tuberculosis to be 
sufficient to support the grant of service connection the 
regulations providing presumption of soundness or presumptive 
service connection must apply.  The regulations provide 
certain presumptions for veterans which are not applicable to 
non-veterans.  In this instance the appellant has not 
established status as a veteran as defined in 38 C.F.R. 
§ 3.1(d) (2003) or that service connection has been granted 
for any disability.  When the appellant served only on active 
duty for training the presumption of soundness was not 
applicable.  Paulson v. Brown, 7 Vet. App. 466 (1995).  The 
Board is aware of the regulations relating diagnosis of 
active and inactive tuberculosis set out in 38 C.F.R. 
§§ 3.370, 3.371, 3.372 and 3.373(2003).  Specifically the 
Board noted the presumption of soundness provided in 
38 C.F.R. § 3.370 (b) is also only applicable to veterans.  
This means that even if a medical opinion were obtained 
stating the findings on the chest X-rays in 1952 indicate the 
veteran had active tuberculosis during his National Guard 
service there is no presumption the veteran was sound at the 
time of his entrance into the service.  In addition, it is 
mere speculation to assume the disease was contracted on a 
day when the veteran was on active duty or active duty for 
training.  

In addition, the presumptions of 38 U.S.C.A. § 1112 providing 
presumptive service connection for tuberculosis diagnosed 
within three years of service separation, are applicable only 
in the case of any veteran who served for ninety days or more 
during a period of war.  However, 38 U.S.C.A. § 1137 extends 
the applicability of 38 U.S.C.A. § 1112 to the case of any 
veteran who served in the active military, naval, or air 
service after December 31, 1946.  The applicability of the 
presumptions of section 1112, are determined by reference to 
three distinct criteria: whether the claimant is a "veteran;" 
whether the claimant "served in the active military, naval, 
or air service;" and whether such service was "for ninety 
days or more during a period of war" or was "after December 
31, 1946."  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  
Although the appellant served during a wartime period he has 
not established veteran status.  38 C.F.R. §§ 3.1(d and e), 
3.2(e)(2003).  Therefore, diagnosis of tuberculosis within 
three years of separation from the service does not support a 
grant of service connection on a presumptive basis for a non-
veteran such as the appellant.  

The appellant and his brothers all contend the veteran 
contracted tuberculosis in service when he was exposed to 
other National Guard members from the coal mining region of 
Kentucky.  This is mere speculation on the part of the 
veteran and his siblings.  They have not offered evidence 
based on their personal knowledge of the facts which would be 
observable to a lay person.  Their statements are not 
competent lay evidence as defined by 38 C.F.R. 
§ 3.159(2)(2003).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The statements of the veteran that he contracted 
tuberculosis in service do not constitute competent evidence 
establishing the existence of tuberculosis during service.  
See generally Tubianosa v. Derwinski, 3 Vet. App. 181, 183- 
184 (1992).  

The preponderance of the evidence is against the claim for 
service connection for tuberculosis.  

Service Connection for Retinitis

As is set out above for the appellant to prevail, the 
evidence must either establish he had retinitis on active 
duty or active duty for training or that it was proximately 
due to a service-connected disability.  

January 2003 records from the appellant's private optometrist 
indicate he has restricted field of vision in the left eye.  
The appellant's siblings have stated he was hospitalized for 
acute retinitis in April of 1950.  The veteran has reported 
being hospitalized at St. Joseph's hospital, a private 
facility, for treatment of an eye infection.  The veteran has 
indicated the hospital is no longer in existence and no 
records of his hospitalization are available.  November 1952 
medical records from his employer noted a history of 
hospitalization for retinitis in 1950.  Even if the Board 
accepts those facts, there is nothing in the record which 
indicates the veteran was either on active duty of active 
duty for training at that time.  The appellant has not 
asserted that he was on active duty or active duty for 
training in April 1950.  Service connection for retinitis 
based on it first being manifested on active duty or active 
duty for training is not warranted.  

The appellant has also asserted his retinitis is secondary to 
a service-connected disability.  Service connection has not 
been granted for any disability, including tuberculosis.  
Therefore, service connection for retinitis as proximately 
due to a service-connected disability is not warranted.  
38 C.F.R. § 3.330 (2003).  


ORDER

Service connection for tuberculosis is denied.  

Service connection for retinitis is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



